Citation Nr: 0925460	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 
1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).

Historically, the Veteran filed the underlying claim for 
service connection February 1998.  That claim was denied in a 
May 1999 rating decision.  The Veteran attempted to reopen 
her claim in May 2006.  The RO reopened the claim but denied 
service connection in the August 2006 rating decision.

The issue of entitlement to service connection for a 
bilateral knee condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1999 rating decision 
that denied service connection for a bilateral knee 
condition.

2.  Evidence received since the May 1999 rating decision 
includes pertinent service medical records in existence but 
unavailable for consideration in May 1999.




CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied the Veteran's 
claim for service connection for a bilateral knee condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008). 
 
2.  Since the May 1999 rating decision, official service 
department records have been received that are relevant to 
the Veteran's claim for service connection for a bilateral 
knee disorder; hence, reconsideration of the claim is 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 3.317, 
20.1105 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate her 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist her in 
obtaining evidence, but that it was her responsibility to 
provide VA with any evidence pertaining to her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the June 2006 letter fully complied 
with VCAA notice requirements for service connection claims.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as discussed below, the Board finds that additional relevant 
service treatment records have been added to the record, and 
thus, the Veteran's claim should be reconsidered.  Therefore, 
any error with respect to the timing or content of notice 
regarding the criteria for reopening a claim is harmless and 
did not prejudice the Veteran.

The Veteran's service treatment records, VA authorized 
examination report, and VA treatment records have been 
associated with the claims file.  VA has provided the Veteran 
with opportunity to submit evidence and arguments in support 
of her claim.  The Veteran and her representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted earlier, the Veteran attempted to reopen her claim 
again in May 2006.  In the August 2006 rating decision, the 
RO reopened the claim but denied service connection on the 
merits.  

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

During the pendency of this appeal, VA revised 38 C.F.R. § 
3.156(c) which addresses service department records.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (as codified at 38 
C.F.R. § 3.156(c) (2008)).  38 C.F.R. § 3.156(c) was revised 
to clarify VA's current practice.  When VA receives service 
department records that were unavailable at the time of the 
prior decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(3) 
(2008).

At the time of the prior denial in May 1999, there was no 
evidence of a current bilateral knee condition or continuity 
of symptoms that could be attributed to service.  The RO 
noted that the Veteran's service treatment records were not 
available for review at the time.

Since the prior final decision, evidence has been added to 
the claims file.  The Veteran's service treatment records, 
unavailable at the time of the May 1999 rating decision, were 
associated with the claims file.  These records indicate that 
the Veteran was seen several times for knee pain in either 
one or both lower extremities, beginning in September 1986 
until at least April 1987.  During her March 1988 separation 
examination, the Veteran indicated she had pain in both 
knees.  A notation by the treating physician indicated this 
pain to be chondromalacia.

Since relevant service treatment records that were in 
existence but unavailable at the time of the prior final 
rating decision have been obtained and added to the record, 
the provisions of 38 C.F.R. § 3.156(c) are for application.  
Because the newly received official service department 
records are relevant to the Veteran's claim, the Board will 
reconsider de novo the claim for service connection for a 
bilateral knee disorder.  The assigned effective date in this 
case, therefore, may be the date of receipt of the original 
claim or the date entitlement arose, whichever is later.

In considering the Veteran's claim on the merits, the Board 
notes that VA treatment records have also been associated 
with the claims file.  These records indicate that the 
Veteran reported chronic aching in the knees and hips in 
March 2000.  She also complained of bilateral knee pain in 
March 2002.  She indicated that this pain had affected her 
since 1986.  In June 2005, she reported having stiff joints 
without additional specificity.  Also, subsequent to the 
August 2006 rating decision, the Veteran testified before the 
undersigned during a December 2007 videoconference hearing.  
She stated that she continued to experience knee pain and had 
been prescribed knee braces and pain medication.

The Board finds that the evidence received since the last 
final decision indicates that the Veteran has a current 
bilateral knee condition.  The evidence also demonstrates 
that the Veteran experienced an in-service disease or injury 
related to the knees.  However, the Board finds that further 
development of the Veteran's claim for service connection for 
a bilateral knee condition is required.


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral knee disorder is granted.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In this case, the Veteran was treated during service for knee 
pain between September 1986 and April 1987.  Knee pain was 
noted on her separation examination in March 1988.  She was 
afforded a VA examination with respect to her knee condition 
in May 1998.  The examiner did not find a knee condition at 
that time.  However, in light of the Veteran's documented in-
service treatment and testimony regarding current symptoms 
and treatment, as well as the assertions of a continuity of 
symptomatology between the Veteran's time in service and the 
present, and considering the "low threshold" established by 
McLendon, the case should be remanded for a medical opinion 
as to whether it is at least as likely as not that the 
Veteran has a bilateral knee condition that was incurred in 
service.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 
83-86.

Additionally, as noted above, the Veteran testified in 
December 2007 that she had been received knee braces and pain 
medication for her condition from the local VA medical 
center.  The most recent VA treatment records in the claims 
file are dated June 2006.  Efforts should be made to 
associate these outstanding VA treatment records with the 
claims file.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the 
Veteran's treatment records from the Fargo 
VA Medical Center for the period beginning 
June 2006.  If the search for such records 
has negative results, the AMC/RO should 
notify the Veteran and place a statement 
to that effect in the Veteran's claims 
file.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any knee conditions.  All 
indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that any current 
bilateral knee condition had its onset in 
or is otherwise related to service.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on her claim.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

5.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


